COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


JUSTIN SEBASTIAN,                               §
                                                                  No. 08-13-00211-CR
                     Appellant                  §
                                                                     Appeal from the
v.                                              §
                                                                   396th District Court
THE STATE OF TEXAS,                             §
                                                                of Tarrant County, Texas
                     Appellee.                  §
                                                                    (TC# 1151175D)
                                                §

                                 MEMORANDUM OPINION

       Appellant, Justin Sebastian, has filed a motion to dismiss this appeal. Rule 42.2(a)

permits an appellate court to dismiss a criminal appeal on the Appellant’s motion at any time

before the Court’s decision. TEX.R.APP.P. 42.2(a). Because the Appellant has complied with

the requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.



                                            GUADALUPE RIVERA, Justice
February 12, 2014

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)